DETAILED ACTION
This Office action is in response to the Amendment filed on 02 June 2021.  Claims 1-3, 5-24, and 30-35 are pending in the application.  Claims 25-29 have been cancelled.  Claims 30-35 have been newly submitted.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-24, in the reply filed on 09 December 2020 is acknowledged.

Claim Rejections - 35 USC § 112
In light of Applicant’s amendment, the rejection of claims 6, 10-14, 16 and 24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 35 requires “selectively UV irradiating the UV radiation-responsive metal oxide-containing film so as to stimulate crystallization in irradiated portions”.  It is unclear what is meant by “to stimulate crystallization”.  Is this intended to mean that the irradiated portions are crystallized? Does this mean that the irradiated portions are merely heated, thereby “stimulating crystallization” and no crystallization is required? The language of a claim must clearly and precisely define the metes and bounds of the claimed invention, since patented claims place the public on notice of the scope of the patentee's right to exclude. It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from this application. 
Independent claim 30 requires the first vapor phase reactant comprises a metalorganic precursor comprising triethylaluminum (TEA) or diethylzinc. Dependent claim 31 subsequently requires “depositing the UV radiation responsive metal oxide-containing film further comprises contacting the substrate with one or more dopant precursors differing from the first vapor phase reactant”. Dependent claim 33 recites that the metal dopant is selected from the group comprising: aluminum (AI), zinc (Zn), indium (In), antimony (Sb), or bismuth (Bi).  It is unclear if the aluminum and zinc recited in dependent claim 33 are in addition to the aluminum and zinc in the triethylaluminum (TEA) and diethylzinc required in independent claim 30. It is unclear if the aluminum or zinc metal dopants recited in claim 33 are introduced from the first vapor phase reactants, that is, the triethylaluminum (TEA) or diethylzinc recited in independent claim 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 7-9, 15, 16, 18, 19, 21-24, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., the article entitled “Ultraviolet light enhancement of Ta2O5 dry etch rates”, of record.
With respect to claim 1, Lee et al. disclose a method for forming an ultraviolet (UV) radiation responsive metal oxide-containing film, the method comprising:
depositing an amorphous UV radiation responsive metal oxide-containing film over a substrate, the UV radiation responsive metal-oxide-containing film having a substantially uniform etch rate, wherein depositing comprises:

contacting the substrate with a first vapor phase reactant comprising a metal component, a hydrogen component, and a carbon component; and
contacting the substrate with a second vapor phase reactant comprising an oxygen containing precursor (see page 293 of the article: “Amorphous Ta2O5 films ~1000 Å thick were deposited on (100), p-type (B-doped, 1 Ωcm) Si wafers by plasma enhanced chemical vapor deposition at 500 mTorr and 300 W radio frequency (rf) power. The precursors used were Ta(C2H5O5) and O2 with total flow rates of 200 sccm, and the deposition temperature ~350 °C.”); and 
forming a patterned metal oxide containing hard mask (see page  293 of the article: “Ta2O5 has also found application as an etch mask during surface or bulk micromachining of Si”) by selectively UV irradiating the UV radiation-responsive metal-oxide-containing  film to provide irradiated regions and non-irradiated regions (see page  293 of the article: “Samples ~5x5 mm2 were masked with Apiezon wax for etch rate experiments.” and “In some cases a Hg arc lamp (400 W) was installed on 1 in. diameter quartz window on the top of the ICP source, ~20 cm from the sample position. This was used to provide UV illumination of the sample surface during plasma etching.”) and by developing the UV radiation-responsive metal oxide-containing film to remove one of the irradiated regions and the non-irradiated regions (Lee et al. disclose the Ta2O5 films are inductively coupled plasma (ICP) etched, see page 293 of the article.), wherein the irradiated regions have a first etch rate and the non-irradiated regions have a second  etch rate differing from the first etch rate (see page 293: “the use of ultraviolet (UV) light irradiation during inductively coupled plasma (ICP) etching to produce 2O5 films have been used as an etch mask, Lee et al. do not expressly disclose that the tantalum oxide forms a hard mask.  However, since hard masks are conventionally used as etch masks, it would have been obvious to the skilled artisan that the patterned tantalum oxide film of Lee et al. could have been used as a hard mask. 
With respect to claim 2, Lee et al. disclose that the etch selectivity between the first etch rate and the second etch rate is greater than 2:1, see Figs/ 1, 2, and 3.
With respect to claim 3, Lee et al. disclose that the etch selectivity between the first etch rate and the second etch rate is greater than 10:1, see Figs. 1, 2, and 3. 
With respect to claim 5, Lee et al. disclose that the tantalum oxide film is selectively UV irradiated, since Lee et al. disclose that the samples are masked for the etch rate experiments, see page 293 of the article. Although Lee et al. disclose using an Hg arc lamp, Lee et al. do not disclose using UV radiation at a wavelength of 13.5 nanometers. However, one skilled in the art would recognize that UV radiation at any wavelength could have been used in the known method of Lee et al. Moreover, Applicant has not disclosed that using UV radiation at a wavelength of 13.5 nanometers is critical.
With respect to claims 7 and 8, although Lee et al. disclose that the precursors have a total flow rate of 200 sccm, Lee et al. fail to disclose the carbon and hydrogen concentrations in the tantalum oxide film.  However, the carbon and hydrogen concentrations in the tantalum oxide film would have been obvious processing parameters to optimize and clearly ascertainable through routine experimentation. Generally, differences in concentration will not support the patentability of subject matter 
With respect to claim 9, Lee et al. disclose that the UV radiation responsive metal oxide-containing film comprises an amorphous film, see page 293 of the article.  
With respect to claims 15 and 16, Lee et al. disclose that there is sample heating due to the Hg arc lamp of ~10 °C, see page 293 of the article. Since the sample surface is heated, it would have been obvious to the skilled artisan that selective UV irradiating of the tantalum oxide film in the known method of Lee et al. would cause partial crystallization of the irradiated regions.
With respect to claim 18, Lee et al. disclose that the first etch rate is less than the second etch rate, see Fig. 3. 
With respect to claim 19, Lee et al. disclose that the second etch rate is less than the first etch rate, see Figs. 1, 2, and 3.  
With respect to claim 21, Lee et al. disclose that contacting the substrate with the first vapor phase reactant and contacting the substrate with the second vapor phase reactant are performed concurrently by a chemical vapor deposition process, see page 293 of the article. 
With respect to claim 22, Lee et al. disclose that the UV responsive metal oxide-containing film is substantially free of tin (Sn), since neither precursor contains tin, see page 293 of the article. 

With respect to claim 24, Lee et al. disclose a semiconductor structure comprising the patterned metal oxide-containing hard mask film as formed by claim 2.

With respect to claim 35, Lee et al. disclose a method for forming an ultraviolet (UV) radiation responsive metal oxide-containing film, the method comprising:
depositing an UV radiation responsive metal oxide-containing film over a substrate as an amorphous film (see page 293 of the article: “Amorphous Ta2O5 films ~1000 Å thick were deposited on (100), p-type (B-doped, 1 Ωcm) Si wafers by plasma enhanced chemical vapor deposition at 500 mTorr and 300 W radio frequency (rf) power. The precursors used were Ta(C2H5O5) and O2 with total flow rates of 200 sccm, and the deposition temperature ~350 °C.”), wherein depositing comprises:
heating the substrate to a deposition temperature; 
contacting the substrate with a first vapor phase reactant comprising a metal component, a hydrogen component, and a carbon component; and contacting the substrate with a second vapor phase reactant comprising an oxygen containing precursor (see page 293 of the article: “Amorphous Ta2O5 films ~1000 Å thick were deposited on (100), p-type (B-doped, 1 Ωcm) Si wafers by plasma enhanced chemical vapor deposition at 500 mTorr and 300 W radio frequency (rf) power. The precursors 2H5O5) and O2 with total flow rates of 200 sccm, and the deposition temperature ~350 °C.”); and 
selectively UV irradiating the UV radiation-responsive metal oxide-containing film so as to stimulate crystallization (by increasing the temperature of the irradiated regions) in irradiated portions (see page 293 of the article: “Samples ~5x5 mm2 were masked with Apiezon wax for etch rate experiments.” and “In some cases a Hg arc lamp (400 W) was installed on 1 in. diameter quartz window on the top of the ICP source, ~20 cm from the sample position. This was used to provide UV illumination of the sample surface during plasma etching.”), 
wherein the irradiated portions have a first etch rate and non-irradiated portions of the UV radiation responsive metal oxide-containing film have a second etch rate less than the first etch rate (see page 293: “the use of ultraviolet (UV) light irradiation during inductively coupled plasma (ICP) etching to produce enhancements in the etch rate”). Since irradiation of the Hg arc lamp heats the irradiated regions of the tantalum oxide film in the known method of Lee et al., it would have been obvious to the skilled artisan that crystallization would be stimulated in the irradiated portions.

Claims 6, 17, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al., the article entitled “Ultraviolet light enhancement of Ta2O5 dry etch rates”, as applied to claim 1, further in view of Sherman, US 7,682,657.
Lee et al. is applied as above.  Although Lee et al. uses a tantalum oxide film in the disclosed method, it would have been obvious to the skilled artisan that other metal oxides could have been substituted for the tantalum oxide used by Lee et al.  Sherman 
Applicant has defined the term “dopant precursor” as a precursor comprising a dopant species which may alter the responsiveness of the UV radiation responsive metal-oxide-containing film when irradiated with UV radiation. Since Sherman teaches a precursor of trimethylaluminum and since it is known that the etching of a metal oxide film can be enhanced by UV irradiation, this precursor is deemed a dopant precursor, since this precursor alters the responsiveness of the aluminum oxide film to UV radiation, as taught by Lee et al.

Claims 6, 17, and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al., the article entitled “Ultraviolet light enhancement of Ta2O5 dry etch rates”, of record, in view of Koh et al., US 2004/0009307, newly cited.
With respect to claim 30, Lee et al. disclose a method for forming an ultraviolet (UV) radiation responsive metal oxide-containing film, the method comprising:
depositing an amorphous UV radiation responsive metal oxide-containing film over a substrate, the UV radiation responsive metal-oxide-containing film having a substantially uniform etch rate, wherein depositing comprises:
heating the substrate to a deposition temperature of less than 400 °C;

contacting the substrate with a second vapor phase reactant comprising an oxygen containing precursor (see page 293 of the article: “Amorphous Ta2O5 films ~1000 Å thick were deposited on (100), p-type (B-doped, 1 Ωcm) Si wafers by plasma enhanced chemical vapor deposition at 500 mTorr and 300 W radio frequency (rf) power. The precursors used were Ta(C2H5O5) and O2 with total flow rates of 200 sccm, and the deposition temperature ~350 °C.”); and 
with a UV patterning tool (that is, the Apiezon wax, see page  293 of the article: “Samples ~5x5 mm2 were masked with Apiezon wax for etch rate experiments.”), selectively UV irradiating the UV radiation-responsive metal oxide-containing film to provide irradiated regions and non-irradiated regions (see page  293 of the article: “Samples ~5x5 mm2 were masked with Apiezon wax for etch rate experiments.” and “In some cases a Hg arc lamp (400 W) was installed on 1 in. diameter quartz window on the top of the ICP source, ~20 cm from the sample position. This was used to provide UV illumination of the sample surface during plasma etching.”),
wherein the irradiated regions have a first etch rate and the non-irradiated regions have a second  etch rate differing from the first etch rate (see page 293: “the use of ultraviolet (UV) light irradiation during inductively coupled plasma (ICP) etching to produce enhancements in the etch rate”).
Lee et al. lack anticipation only of the first vapor phase reactant comprising a metalorganic precursor comprising triethylaluminum (TEA) or diethyzinc. 
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. Arguably, it would have been “obvious to try” other metal oxides in the known method of Lee et al.
Koh et al. disclose methods of forming aluminum oxide films (Fig. 1) and tantalum oxide films (Fig. 3).  In light of the teachings of Koh et al., it would have been obvious to the skilled artisan that other metal oxides could have been used in the known method of Lee et al. Koh et al further disclose that triethylaluminum can be used as an aluminum-containing vapor phase reactant, see paragraph [0061].  Therefore, in light of the teachings of Koh et al., it would have been obvious to the skilled artisan that triethylaluminum could have been used as a vapor phase reactant to form an aluminum oxide film in the known method of Lee et al.


Allowable Subject Matter
Claims 10-14, 31, 32, and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 02 June 2021 have been fully considered but they are not persuasive. Applicant has argued that Lee does not show or suggest creation of a hard mask or that it can be done as called for in claim 1. However, Lee discloses on page  293 of the article: “Ta2O5 has also found application as an etch mask during surface or bulk micromachining of Si”.  Lee further teaches selectively UV irradiating the UV radiation-responsive metal-oxide-containing film to provide irradiated regions and non-irradiated regions, that is, as disclosed on page  293 of the article: “Samples ~5x5 mm2 were masked with Apiezon wax for etch rate experiments.” and “In some cases a Hg arc lamp (400 W) was installed on 1 in. diameter quartz window on the top of the ICP source, ~20 cm from the sample position. This was used to provide UV illumination of the sample surface during plasma etching.” Although Lee discloses that Ta2O5 films have been used as an etch mask, Lee does not expressly disclose that the tantalum oxide forms a hard mask.  Requiring forming a patterned metal oxide-containing hard mask is not deemed to patentably distinguish Applicant’s claimed method from that of Lee, since hard masks are conventionally used as etch masks.  Consequently, it would have been obvious to the skilled artisan that the patterned tantalum oxide film of Lee et al. could have been used as a hard mask.
2O5 films are inductively coupled plasma (ICP) etched, see page 293 of the article.  The etching of the tantalum oxide films in the known method of Lee is deemed to meet the limitation of "developing the UV radiation-responsive metal oxide-containing film to remove one of the irradiated regions and the non-irradiated regions", since etching removes portions of the tantalum oxide films.  
For the above reasons, claims 1-3 5-9, 15-24, 30, 33, and 35 are deemed unpatentable under 35 U.S.C. 103 over Lee et al., the article entitled “Ultraviolet light enhancement of Ta2O5 dry etch rates”, of record.
 
                                                   Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822